        Case 1:20-cr-00116-KMW Document 51 Filed 07/29/21 Page 1 of 2



                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 7/29/21



                                                            July 28, 2021

VIA ECF

The Honorable Kimba M. Wood
United States District Judge
                                                              MEMO ENDORSED
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:   United States v. Nurriddin Witcher
      20 Cr 116 (KMW)


Dear Judge Wood:

       Yesterday, the Government filed a second superseding indictment against our
client, Nurriddin Witcher for violating 18 U.S.C. 922(g)(1) and now 922(g)(8), under
the new theory that Mr. Witcher was a prohibited person because at the time he
allegedly possessed a firearm, he was subject to an order of protection. The
Government also recently provided new discovery supporting its new charge.

       This case was originally charged December 2019 under 922(g)(1), and the
defense has from the outset argued that the Government will not be able to prove
beyond a reasonable doubt that Mr. Witcher knew that he was a “felon” at the time
he allegedly possessed the gun as required by statute and Supreme Court precedent.
See Rehaif v. United States, 588 U.S. __, 139 S.Ct. 2191 (2019). In January 2021, the
Government superseded the original indictment because they realized that the case
agent testified falsely under oath before the Grand Jury. At that time, the
Government only charged Mr. Witcher under 922(g)(1), again. The Court set a trial
date of September 20, 2021 in March of this year, and the defense has been diligently
preparing to proceed.

       As the Government likely realizes that it cannot prove all of the elements of its
case under 922(g)(1) beyond a reasonable doubt, it now supersedes, adding 922(g)(8)
less than two months before trial. The defense respectfully requests the Court
        Case 1:20-cr-00116-KMW Document 51 Filed 07/29/21 Page 2 of 2


Page 2 of 2

adjourn the September trial to allow for new motions—the defense plans to submit
                                                                                     Granted
both a motion to dismiss the new charge as well as a motion to sever the 922(g)(1) -KMW
and 922(g)(8) charges into separate trials as the evidence on one will prejudice the
evidence on the other.

     The defense respectfully requests 45 days to file its motions, with the
Government consents to.

                                                    Yours Sincerely,

                                                    Ian H. Marcus Amelkin
                                                    Marisa K. Cabrera
                                                    Assistant Federal Defender
                                                    Federal Defenders of New York
                                                    Tel: (212) 417-8733

CC: Christy Slavik, AUSA (via ECF)


   Trial in this case, currently scheduled to begin on September 20, 2021, is
   adjourned sine die. Defendant must file any motions in connection with the
   second superseding indictment by September 10, 2021. The Government’s
   response is due by September 24, 2021. Defendant may file a reply by October 1,
   2021.

   Because defense counsel needs time to review discovery and prepare motions, the
   Court finds that an exclusion of time is in the interests of justice, and that such
   interests outweigh the interests of Defendant and the public in a speedy trial.
   Time is thus excluded through October 1, 2021.

   SO ORDERED.

   Dated: July 29, 2021
   New York, NY


         /s/ Kimba M. Wood
   The Honorable Kimba M. Wood
   United States District Judge
